DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Regarding claims 1, 19 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (U.S. Patent Application Publication 2019/0147052) in view of Schaaf et al. (U.S. Patent Publication 9,405,741), applicant argues (see pages 10-11 of applicant's remarks filed June 3, 2022) none of the references, alone or in combination, teach or suggest the feature
“in accordance with a determination that the confidence level exceeds a first confidence threshold:
reducing a length of the identified description to obtain a modified description”, since the rejection amounts to impermissible claim dissection on the basis that the triggering condition (“in accordance with a determination that the confidence level exceeds a first confidence threshold”) and the action performed in response to the triggering condition (“reducing a length of the identified description to obtain a modified description”) are being evaluated in isolation, in particular, Lu is relied upon as teaching the triggering condition, and Schaaf is relied upon as teaching the action, and the Examiner’s proposed combination fails to teach or suggest the full limitation including both the triggering condition and the action being performing in response to the triggering condition – Per MPEP 2103(I)(C) “[W]hen evaluating the scope of a claim, every limitation in the claim must be considered”; “Examiners may not dissect a claimed invention into discrete elements and then evaluate the elements in isolation.”; Instead, the claim as a whole must be considered.”. Applicant’s remarks have been fully considered and are persuasive. Accordingly, the rejections are withdrawn.
Allowable Subject Matter
Claims 1 – 20 are allowable. The following is a statement of reasons for the indication of allowable subject matter: While the closest prior art being Lu et al. (U.S. Patent Application Publication 2019/0147052) and Schaaf et al. (U.S. Patent Publication 9,405,741) generally teaches identifying a media item and description based on a user request, the prior art alone or in combination does not teach, nor would it be obvious to, in accordance with a determination that the confidence level of the identified media item exceeds a first confidence threshold to reduce a length of the identified description to obtain a modified description, as claimed by claims 1, 19 and 20, in combination with other limitations of the claim, in order to provide a shortened description of the identified media item as a spoken response, thus providing an enhanced user experience by reducing the verbosity of the response by eliminating words that are unnecessary and obvious to the user making the request thus reducing the time to output a description of the media item, that is understandable by the user, since the identification is based on exceeding a confidence threshold.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F SIEGEL whose telephone number is (571)272-5715. The examiner can normally be reached M-W 6:30am - 3pm, Th-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID SIEGEL/Examiner, Art Unit 2653                                                                                                                                                                                                        
/FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653